Exhibit 10.2
ESCROW AGREEMENT
This Escrow Agreement is made and entered into this 11th day of March, 2011
(this “Agreement”) by and among NBTY FLORIDA, INC., a Delaware corporation
(“Buyer”), VITARICH LABORATORIES, INC., a Delaware corporation (“Seller”), and
FARRELL FRITZ, P.C. (“Escrow Agent”) and solely for purposes of Section 17
hereof, ARGAN, INC., a Delaware corporation.
RECITALS
A. Buyer and Seller are parties to an Asset Purchase Agreement, dated as of the
date hereof (the “Purchase Agreement”), pursuant to which Buyer is,
contemporaneously with its execution and delivery of this Agreement, acquiring
from Seller the Acquired Assets (as defined in the Purchase Agreement”);
B. Pursuant to Section 3.4 of the Purchase Agreement, Seller and Buyer have
agreed to enter into this Agreement and to have Buyer provide the Escrow Amount
(as hereinafter defined) to Escrow Agent; and
C. Escrow Agent is willing to act as escrow agent pursuant to the terms and
conditions of this Agreement;
NOW, THEREFORE, in consideration of the mutual promises of the parties hereto
and the terms and conditions hereof, the parties hereto hereby agree as follows:
1. Definitions. Defined terms used but not otherwise defined herein have the
meanings given them in the Purchase Agreement.
2. Appointment of Escrow Agent. Buyer and Seller hereby appoint Farrell Fritz,
P.C., as escrow agent, to act in accordance with the terms and conditions set
forth in this Agreement, and Escrow Agent hereby accepts such appointment and
agrees to act in accordance with such terms and conditions.
3. Establishment of Escrow.
(a) Buyer has deposited with Escrow Agent, contemporaneously with the execution
and delivery hereof, $2,300,000 by wire transfer of immediately available funds
(the “Escrow Amount”; the Escrow Amount and all Interest (as hereinafter
defined) not theretofore distributed pursuant to Section 5 hereof being referred
to herein as the “Escrow Fund”).
(b) Escrow Agent agrees to hold the Escrow Fund in a separate bank account, in
trust for the benefit of Buyer and Seller in accordance with the terms hereof.

 

 



--------------------------------------------------------------------------------



 



4. Receipt and Investment of Funds.
(a) Escrow Agent hereby acknowledges receipt of the Escrow Amount from Buyer on
the date hereof and agrees to hold such funds in an interest bearing account at
People’s United Bank in the name of Escrow Agent, from and after the date
hereof, or in such other account or such investments as may be designated in a
joint notice of Buyer and Seller and agreed to by Escrow Agent, such agreement
not to be unreasonably withheld. Escrow Agent agrees to hold all interest and
other distributions or gains derived from such investments and reinvestment, if
any (collectively, “Interest”), in escrow hereunder and upon receipt Escrow
Agent shall cause such Interest to be added to the Escrow Fund.
(b) Escrow Agent shall have the right to liquidate any investments held
hereunder, but only if necessary to make payments required under this Agreement.
Escrow Agent shall not have any liability for any loss sustained as a result of
any investment made pursuant to the instructions of the parties hereto or in
accordance with the provisions hereof, or as a result of any liquidation of any
investment prior to its maturity in accordance with the provisions hereof or for
the failure of the parties to give Escrow Agent instructions to invest or
reinvest the Escrow Fund or any earnings thereon.
5. Distribution of the Escrow Fund.
(a) Escrow Agent is authorized by all of the parties hereto to disburse the
Escrow Fund as follows:
(i) in accordance with the instructions set forth in any written letter of
direction executed by both Buyer and Seller;
(ii) Escrow Agent shall disburse to Buyer all or any portion of the Escrow Fund
if so instructed by Seller pursuant to a written letter of direction executed by
Seller, a copy of which shall be delivered by Seller to Buyer;
(iii) Escrow Agent shall disburse to Seller all or any portion of the Escrow
Fund if so instructed by Buyer pursuant to a written letter of direction
executed by Buyer, a copy of which shall be delivered by Buyer to Seller;
(iv) Escrow Agent shall disburse to Buyer on the twentieth (20th) Business Day
following Escrow Agent’s receipt from Buyer of a copy of a written notice which
certifies that such notice constitutes a notice of claim or demand which has
given rise to, or is expected to give rise to, a claim by Buyer for
indemnification under the Purchase Agreement delivered by Buyer pursuant to
Section 9.4.1 of the Purchase Agreement along with a written request from Buyer
addressed to both Escrow Agent and Seller for such payment from the Escrow Fund
(a “Release Request”), all or any portion of the Escrow Fund as is specified in
such Release Request, unless prior to such twentieth (20th) Business Day Escrow
Agent receives a written notice from Seller requesting that Escrow Agent not
make all or a portion of such disbursement to Buyer because Seller is in good
faith disputing such claim or such portion thereof (in which case Escrow Agent
shall retain such disputed portion of the Escrow Fund until such date as Buyer
and Seller shall have resolved any dispute related to any disputed portion of
any claim to which such Release Request applies and, upon written notice thereof
from Buyer and Seller, Escrow Agent shall distribute to Buyer the amount to
which such resolution applies); or

 

2



--------------------------------------------------------------------------------



 



(v) Escrow Agent shall disburse the Escrow Fund as follows:

  1.  
During the period commencing on the date hereof and ending on the nine (9) month
anniversary thereof, Escrow Agent shall disburse to Seller in accordance with
the written instructions of Buyer, an amount equal to the Inventory Value of the
Acquired Inventory sold, used or consumed and Acquired A/R collected during the
immediately preceding calendar quarter, less (x) any amount by which the
aggregate Assumed A/P paid by Buyer from and after the date hereof exceeds
$685,000, as reflected in the quarterly Post Closing Statement delivered to
Seller pursuant to Section 4.3 of the Purchase Agreement, and less (y) the
aggregate amount of any claims for which Escrow Agent has received copies of
Release Requests which are then pending including any Release Requests or
portions thereof subject to dispute under clause (iv) above. All amounts
pursuant to subsections (x) and (y) of this paragraph are collectively referred
to herein as “Disbursement Deductions.”
    2.  
Promptly on December 12, 2011, Escrow Agent shall release to Buyer the then
existing balance of the Escrow Fund, less any Disbursement Deductions, and less
any amounts set forth in a written notice delivered by Seller to Buyer and
Escrow Agent (a “Seller Objection Notice”) which Seller Objection Notice shall
state that Seller challenges the amounts described in one or more of the
Post-Closing Statements. The Seller Objection Notice shall specify the amount
that Seller asserts is payable to Seller pursuant to Section 4.3 of the Purchase
Agreement and shall describe in reasonable detail the basis for Seller’s
objection.
    3.  
Any Disbursement Deductions or other funds continuing to be held by Escrow Agent
following December 12, 2011, shall only be disposed of as otherwise provided in
clauses (i) through (iv) of this Section 5(a).

(b) Copies of all notices or other documents received by Escrow Agent from
Seller or Buyer pursuant to this Agreement shall be delivered by facsimile and
overnight next Business Day delivery service to Buyer or Seller, respectively,
within two (2) Business Days after receipt thereof by Escrow Agent.
(c) If a dispute arises between Buyer and Seller with respect to the Escrow
Fund, the Escrow Agent may (but without obligation to do so) institute an
appropriate interpleader action in any court of competent jurisdiction. The
Escrow Fund shall be deposited with the court in which such interpleader action
is filed and, in such event, Escrow Agent shall be relieved of and discharged
from any and all obligations and liabilities under and pursuant to this
Agreement with respect to that portion of the Escrow Fund.

 

3



--------------------------------------------------------------------------------



 



(d) Upon the written request of any party hereto, Escrow Agent shall promptly
mail to the requesting party copies of any or all bank statements received by
Escrow Agent with respect to the Escrow Fund.
(e) Escrow Agent, in the exercise of its sole discretion, may at any time, with
thirty (30) days prior written notice to Buyer and Seller, resign as Escrow
Agent hereunder. If by the thirtieth (30th) day after the giving of such notice
a successor Escrow Agent has been appointed and accepted appointment, Escrow
Agent shall deliver the Escrow Fund to such successor. If by the thirtieth
(30th) day after the giving of such notice no successor has been appointed and
accepted appointment, Escrow Agent may institute an appropriate interpleader
action, and deposit the Escrow Fund with the court in which such interpleader
action is filed. In either of the foregoing events (i.e., the institution of the
interpleader action or delivery of the Escrow Fund to a successor Escrow Agent),
Escrow Agent shall be relieved of and discharged from any and all obligations
and liabilities under and pursuant to this Agreement.
6. Exculpation and Indemnification of Escrow Agent.
(a) Escrow Agent will have no duties or responsibilities other than those
expressly set forth herein. Escrow Agent will be under no liability to any
Person by reason of any failure on the part of any party hereto (other than
Escrow Agent) or any maker, endorser or other signatory of any other document to
perform such Person’s obligations hereunder or under any such other document.
Except for this Agreement and instructions to Escrow Agent pursuant to the terms
of this Agreement, Escrow Agent is not obligated to recognize any agreement
between or among any or all of the Persons referred to herein, notwithstanding
its knowledge thereof.
(b) Escrow Agent will not be liable for any action taken or omitted by it, or
any action suffered by it to be taken or omitted, in good faith and in the
exercise of its own best judgment, and may rely conclusively on, and will be
protected in acting upon, any order, notice, demand, certificate, or opinion or
advice of counsel (including counsel chosen by Escrow Agent), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is reasonably
believed by Escrow Agent to be genuine and to be signed or presented by the
proper Person or Persons. Escrow Agent shall not incur any liability for
following the instructions herein contained or expressly provided for, or
written instructions given by the parties hereto in accordance with the
provisions hereof.
(c) Escrow Agent will be indemnified and held harmless jointly and severally by
all of the other parties to this Agreement from and against any expenses,
including reasonable counsel fees and disbursements, damages or losses suffered
by Escrow Agent in connection with any claim or demand which in any way,
directly or indirectly, arises out of or relates to this Agreement or the
services of Escrow Agent hereunder (the “Losses”); except, if Escrow Agent is
guilty of willful misconduct, fraud or gross negligence under this Agreement. If
Escrow Agent shall be determined by a final and non-appealable judgment of a
court of competent jurisdiction to have been guilty of willful misconduct, fraud
or gross negligence it will be liable for resulting damages, provided that under
no

 

4



--------------------------------------------------------------------------------



 



circumstances will Escrow Agent have any liability for punitive or consequential
damages. Promptly after the receipt by Escrow Agent of notice of any such demand
or claim or the commencement of any action, suit or proceeding related to such
demand or claim, Escrow Agent will notify the other parties hereto in writing,
but failure by Escrow Agent to so notify the other parties hereto shall not
affect the duties or obligations of such parties unless such party is prejudiced
hereby. For the purposes hereof, Losses will include, among other things, all
amounts paid or payable to satisfy any such claim or demand, or in settlement of
any such claim, demand, action, suit or proceeding settled with the express
written consent of the parties hereto, and all costs and expenses, including,
but not limited to, reasonable counsel fees and disbursements, paid or incurred
in investigating or defending against any such claim, demand, action, suit or
proceeding.
7. Compensating of Escrow Agent. Each of Seller and Buyer will pay one-half of
the compensation that Escrow Agent will be entitled to receive for all services
rendered by it hereunder (which compensation is described in Schedule I hereto),
and out-of-pocket expenses paid or incurred by Escrow Agent in the
administration of its duties hereunder, including, but not limited to, all
reasonable counsel, advisors’ and agents’ fees and disbursements.
8. Method of Disbursement by Escrow Agent. All payments by Escrow Agent to any
party to this Agreement will be made by wire transfer of immediately available
funds to an account designated in writing by such party. In the event any
payment or disbursement is required by the terms hereof to be made on a date
that is not a Business Day, such payment or disbursement shall be made on the
next succeeding Business Day.
9. Records. Escrow Agent shall maintain accurate records of all transactions
hereunder. The authorized representatives of Buyer and Seller shall also have
access to such books and records at all reasonable times during normal business
hours upon reasonable notice to Escrow Agent.
10. Notice. All notices hereunder shall be sufficiently given for all purposes
hereunder if in writing and delivered personally, sent by documented overnight
delivery service or, to the extent receipt is confirmed, telefax or other
electronic transmission service to be the appropriate address or number as set
forth below.
If to Seller, to:
VITARICH LABORATORIES, INC.
c/o ARGAN, INC.
One Church Street, Suite 201
Rockville, Maryland 20850
Facsimile No.: (301) 315-0064
Attention: Chairman and Chief Executive Officer

 

5



--------------------------------------------------------------------------------



 



With a copy (which shall not constitute notice) to:
ROBINSON & COLE LLP
1055 Washington Boulevard
Stamford, CT 06901
Facsimile: (203) 462-7599
Attention: Richard A. Krantz, Esq.
or at such other address and to the attention of such other person as Seller may
designate by written notice to Buyer and Escrow Agent.
If to Buyer, to:
NBTY FLORIDA, INC.
c/o NBTY, INC.
2100 Smithtown Avenue
Ronkonkoma, NY 11779
Attn: President
Facsimile: (631) 567-7148
With a copy (which shall not constitute notice) to:
FARRELL FRITZ, P.C.
1320 RXR Plaza
Uniondale, NY 11556
Attn: Robert C. Creighton, Esq.
Facsimile: (516) 336-2205
or at such other address and to the attention of such other person as Buyer may
designate by written notice to Seller and Escrow Agent.
Notices to Escrow Agent shall be addressed to:
FARRELL FRITZ, P.C.
1320 RXR Plaza
Uniondale, NY 11556
Attn: Robert C. Creighton, Esq.
Facsimile: (516) 336-2205
or at such other address and to the attention of such other person as Escrow
Agent may designate by written notice to Seller and Buyer.
11. Counterparts and Facsimile. This Agreement may be executed in one or more
counterparts, and by the parties hereto in separate counterparts, each of which,
when executed, shall be deemed an original, but all of which taken together
shall constitute one and the same agreement. Any such counterpart signature page
may be attached to the body of a copy of this Agreement to form a complete,
integrated whole. Delivery of an executed signature page by facsimile
transmission or PDF file shall be effective delivery of a manually signed
counterpart of this Agreement.

 

6



--------------------------------------------------------------------------------



 



12. Monetary Units. All amounts referred to herein are expressed in United
States dollars and all payments by Escrow Agent shall be made in such dollars.
13. Assignment and Modification. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns; provided, however, that no party hereto will assign its rights or
delegate its obligations under this Agreement without the express prior written
consent of the other parties hereto, except that any successor in interest to
Escrow Agent shall be considered a successor in interest to Escrow Agent with
respect to this Agreement, without the necessity of obtaining such prior written
consent. This Agreement may be changed or modified only in writing signed by all
the parties hereto.
14. Choice of Law; Headings. This Agreement will be governed by and construed in
accordance with the laws of the State of New York (without reference to the
principles of conflicts of laws). Headings in this Agreement are for the
purposes of reference only and shall not limit or otherwise affect any of the
terms hereof.
15. Tax Matters. Escrow Agent shall promptly forward to the other parties a copy
of any Internal Revenue Service Form(s) that Escrow Agent receives from People’s
United Bank regarding the Escrow Funds, including, among others, forms reporting
interest income earned by the Escrow Fund. All interest earned on any funds held
by Escrow Agent pursuant to this Agreement shall be considered the currently
reportable income of Seller for federal income tax purposes. Should Escrow Agent
become liable for the payment for taxes, including withholding taxes, relating
to income derived from any funds held by it pursuant to this Agreement or any
payment made hereunder, Escrow Agent may request payment for such taxes from the
party for whose benefit the applicable income was derived and, if such party
does not comply with such request, pay such taxes from such funds and the party
for whose benefit such taxes were paid shall replenish the funds by such amount.
16. Certain Rights of Escrow Agent. In the event that Escrow Agent shall be
uncertain as to its duties or rights hereunder or shall receive instructions,
claims or demands from any party hereto which, in its opinion, conflict with any
of the provisions of this Agreement, it shall be entitled to refrain from taking
any action and its sole obligations shall be to perform its obligations set
forth in Section 4(a) and to keep safely all property held in escrow until it
shall be directed otherwise in writing by all of the other parties hereto or by
a final order or judgment of a court of competent jurisdiction or until such
matter is otherwise resolved to Escrow Agent’s satisfaction.
17. Waiver; Consent. The parties to this Escrow Agreement and Argan, Inc., the
parent of Seller (a) acknowledge that Escrow Agent represents Buyer and has in
the past represented NBTY, Inc., the parent of Buyer and (b) agree that Escrow
Agent’s services under this Escrow Agreement shall not prevent Escrow Agent from
representing Buyer or NBTY, Inc. in any other matter unrelated to the subject
matter of this Escrow Agreement, and (c) consent to Escrow Agent’s
representation of Buyer or NBTY, Inc. in any other matter unrelated to the
subject matter of this Escrow Agreement.

 

7



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE FOLLOWS THIS PAGE]

 

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
date first above written.

            NBTY FLORIDA, INC.
      By:         Name:       Title:        

           
VITARICH LABORATORIES, INC.
      By:         Name:       Title:        

            FARRELL FRITZ, P.C.,
as Escrow Agent
      By:         Name:       Title:        

            Solely As to Section 17

ARGAN, INC.
      By:         Name:       Title:      

 

9



--------------------------------------------------------------------------------



 



         

SCHEDULE I
none

 

10